Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed December 26, 2021, with respect to the rejection(s) of claim(s) 1-9, 11, 17, 20, and 23-26 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please direct attention to rejection below, specifically reference Fowler regarding the amended limitation of wherein the housing has a distal end disposed proximal to the distal end portion of the tube and distal to the proximal end portion of the tube, and wherein the image transmission device is housed within the housing and disposed laterally from the internal lumen relative to the longitudinal axis of the tube.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-7, 9, 11, 17, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0107417 to McKinley et al. in view of U.S. Patent Pub. No. 2009/0012530 to Fowler.
As to Claim 1, McKinley discloses a cannula assembly (100. Figs. 1-2). The assembly comprises a tube (110) having a longitudinal axis (Figs. 1-2), a proximal end portion (near 114) and a distal end portion (near 116) configured for insertion into a patient [0034], the tube having an internal lumen (202) extending from the proximal end portion to the distal end portion [0035], a housing (204) rotatably coupled to the tube about an axis transverse to the longitudinal axis between a closed position (Fig. 1) and one or more open positions (Figs. 2-3, [0036]), wherein the housing is disposed on the tube proximal to the distal end portion and distal to the proximal end portion (Figs 1-2), and an electronic component comprising an image transmission device (304) enclosed within the housing [0037] and being adapted to provide a longitudinal view when the housing is in the closed position (tip configuration of Fig. 5A-5B, [0052-0053]) and a transverse view relative to the longitudinal axis when the housing is in the open position (view from 304 at open, 90 degree position from longitudinal axis described in [0049]).
As to Claim 2, McKinley discloses a cannula assembly wherein the image transmission device at least partially blocks the internal lumen in the closed position (seen in Fig. 5A).
As to Claim 3, McKinley discloses a cannula assembly wherein the image transmission device is disposed laterally from the internal lumen relative to the longitudinal axis of the tube such that the internal lumen remains patent in the closed position (forward view described in [0051]).
As to Claim 4, McKinley discloses a cannula assembly wherein the distal end portion (near 116) of the tube is configured to create and pass through a percutaneous penetration in the patient [0034].
Claim 5, McKinley discloses a cannula assembly wherein the distal end portion is removably coupled to the tube and configured to translate in the longitudinal direction relative to the tube and the housing (retractable portion 904 described in [0054]).
As to Claim 6, McKinley discloses a cannula assembly wherein the distal end portion comprises a compartment (1014) for receiving housing when housing is in the closed position (Fig. 11, [0057], and a cover (1056) movably coupled to compartment and configured to advance distally and proximally along the longitudinal axis relative to compartment (Fig. 12A, [0065]).  
As to Claim 7, McKinley discloses a cannula assembly wherein the distal end portion of the tube forms a pointed tip (Fig. 1, [0035]). 
As to Claim 9, McKinley discloses a cannula assembly further comprising a removable trocar configured to pass through the lumen of the tube, the removable trocar being configured to create a percutaneous penetration in the patient (described in [0054]). 
As to Claim 11, McKinley discloses a cannula assembly further comprising a hinge (714) pivotally coupling the housing to the tube [0041], and an actuator (701) coupled to a proximal end of the housing and the hinge (Fig. 7A), the actuator being configured to cause the housing to rotate about the hinge relative to the tube [0041-0042]. 
As to Claim 17, McKinley discloses a cannula assembly further comprising a seal (1016) within the lumen configured to allow passage of instruments through the seal and to inhibit passage of gases and liquids through the seal [0058].
As to Claim 20, McKinley discloses a cannula assembly (100. Figs. 1-2). The assembly comprises a tube (110) having a longitudinal axis (Figs. 1-2), a proximal end portion (near 114) and a distal end portion (near 116) configured for insertion into a body cavity of a patient [0034], the tube having an internal lumen (202) extending from the proximal end portion to the distal end portion [0035], a housing (204) rotatably coupled to the tube at least partially about the longitudinal axis (Fig. 3) between 
As to Claim 23, McKinley discloses a cannula assembly wherein the housing is disposed on the tube proximal to the distal end portion and distal to the proximal end portion (Figs 1-2).
As to Claims 1-7, 9, 11, 17, 20, and 23, McKinley discloses the claimed invention except for wherein the housing has a distal end disposed proximal to the distal end portion of the tube and distal to the proximal end portion of the tube, and wherein the image transmission device is housed within the housing and disposed laterally from the internal lumen relative to the longitudinal axis of the tube.
Fowler discloses a cannula assembly (100) including a housing (102, Fig. 2) and image transmission device (106, [0043]) having closed (Fig. 1) and open (Fig. 2) positions, wherein the housing (102) has a distal end disposed proximal to the distal end portion of the tube and distal to the proximal end portion of the tube (see Fig. 2, below). The image transmission device (106) is housed within the housing (102) and disposed laterally (along axis 150 disposed parallel to elongated axis 120) from the internal lumen (along 120) relative to the longitudinal axis of the tube (Fig. 4 and [0047]) in order to provide various degrees of freedom with regard to the movement and flexibility of the image transmission device [0047].


    PNG
    media_image1.png
    545
    696
    media_image1.png
    Greyscale

 It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the cannula assembly of McKinley with the distal end modification of Fowler in order to 
provide various degrees of freedom with regard to the movement and flexibility of the image transmission device.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0107417 to McKinley et al. in view of U.S. Patent Pub. No. 2009/0012530 to Fowler in further view of U.S. Patent No. 6,984,205 to Gazdzinski.
As to Claim 24, McKinley discloses a cannula assembly (100. Figs. 1-2). The assembly comprises a tube (110) having a longitudinal axis (Figs. 1-2), a proximal end portion (near 114) and a distal end (near 116) configured for insertion into a body cavity of patient [0034], the tube having an internal lumen 
As to Claims 24-26, McKinley discloses the claimed invention except for wherein the housing has a distal end disposed proximal to the distal end portion of the tube and distal to the proximal end portion of the tube, wherein the assembly includes a projection extending into the interior of the housing and configured to engage the image transmission device and inhibit movement of the image transmission device relative to the housing, wherein the housing comprises a wall around the interior and the projection comprises a lip extending from the wall into the interior of the housing.  
Fowler discloses a cannula assembly (100) including a housing (102, Fig. 2) and image transmission device (106, [0043]) having closed (Fig. 1) and open (Fig. 2) positions, wherein the housing (102) has a distal end disposed proximal to the distal end portion of the tube and distal to the proximal end portion of the tube (see Fig. 2, above) in order to provide various degrees of freedom with regard to the movement and flexibility of the image transmission device [0047].
Gazdzinski discloses a surgical delivery device (Fig. 14) that includes a projection (1440) extending into an interior (1442) of a housing (1402, Fig. 14) and is configured to engage an image transmission device (300) and inhibit movement of the image transmission device relative to the 
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bone fixation device of Foley with the distal end modification of Fowler in order to 
provide various degrees of freedom with regard to the movement and flexibility of the image transmission device, and with the housing projection and lip modification of Gazdzinski in order to secure the image transmission device within the housing and prevent undesired deployment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775